                  IN THE UNITED STATES DISTRICT COURT
               FOR THE MIDDLE DISTRICT OF NORTH CAROLINA

DANA DOOREY,                            )
                                        )
                   Plaintiff,           )
                                        )
     v.                                 )         1:18CV79
                                        )
NANCY A. BERRYHILL,                     )
Acting Commissioner of Social           )
Security,                               )
                                        )
                   Defendant.           )

                  MEMORANDUM OPINION AND RECOMMENDATION
                    OF UNITED STATES MAGISTRATE JUDGE

     Plaintiff, Dana Doorey, brought this action pursuant to the

Social Security Act (the “Act”) to obtain judicial review of a

final decision of Defendant, the Acting Commissioner of Social

Security,   denying     Plaintiff’s     claim    for   Disability   Insurance

Benefits (“DIB”).        (Docket Entry 1.)         Defendant has filed the

certified administrative record (Docket Entry 6 (cited herein as

“Tr. __”)), and both parties have moved for judgment (Docket

Entries 8, 10; see also Docket Entry 9 (Plaintiff’s Memorandum);

Docket    Entry    11   (Defendant’s        Memorandum);   Docket   Entry   12

(Plaintiff’s Reply). For the reasons that follow, the Court should

remand this matter for further administrative proceedings.

                          I.    PROCEDURAL HISTORY

     Plaintiff applied for DIB, alleging a disability onset date of

January 15, 2014.       (Tr. 238-41.)       Upon denial of that application

initially (Tr. 77-91, 120-28) and on reconsideration (Tr. 92-116,
130-37),     Plaintiff    requested    a    hearing     de   novo    before   an

Administrative Law Judge (“ALJ”) (Tr. 138-39).                 Plaintiff, her

attorney, and a vocational expert (“VE”) attended the hearing.

(Tr. 48-76.)     The ALJ subsequently ruled that Plaintiff did not

qualify as disabled under the Act.             (Tr. 12-32).         The Appeals

Council thereafter denied Plaintiff’s request for review (Tr. 1-6,

235-37), thereby making the ALJ’s ruling the Commissioner’s final

decision for purposes of judicial review.

     In    rendering     that   decision,   the   ALJ   made   the    following

findings:

     1.   [Plaintiff] meets the insured status requirements of
     the . . . Act through December 31, 2019.

     2.   [Plaintiff] has not engaged in substantial gainful
     activity since January 15, 2014.

     3.   [Plaintiff] has the following severe impairments:
     somatoform disorder, anxiety disorder, panic disorder,
     major depressive disorder, personality disorder with
     borderline and narcissistic features, fibromyalgia, right
     knee degenerative joint disease, postural orthostatic
     tachycardia syndrome (POTS), obstructive sleep apnea,
     reactive airway disease, and perceived electromagnetic
     hypersensitivity.

     . . .

     4.   [Plaintiff] does not have an impairment or
     combination of impairments that meets or medically equals
     the severity of one of the listed impairments in 20 CFR
     Part 404, Subpart P, Appendix 1.

     . . .

     5.   . . . [Plaintiff] has the residual functional
     capacity to perform light work . . . except she can
     occasionally climb ramps and stairs, but should never

                                      2
     climb ladders, ropes or scaffolds.       She must avoid
     hazards including heights and large moving machinery and
     she must avoid exposure to fumes and odors.      She is
     capable of simple, routine tasks but no fast-paced, high
     volume workloads.   She can perform tasks that can be
     performed independently rather than in a group. She is
     capable of occasional interaction with coworkers and
     supervisors, but should have no interaction with the
     general public. In addition, she would need the option
     to sit every 30 minutes for about 1 to 2 minutes but
     could continue working while seated.

     . . .

     6.    [Plaintiff] is unable to perform any past relevant
     work.

     . . .

     10. Considering [Plaintiff’s] age, education, work
     experience, and residual functional capacity, there are
     jobs that exist in significant numbers in the national
     economy that [Plaintiff] can perform.

     . . .

     11. [Plaintiff] has not been under a disability, as
     defined in the . . . Act, from January 15, 2014, through
     the date of this decision.

(Tr. 17-31 (internal parenthetical citations omitted).)

                         II.   DISCUSSION

     Federal law “authorizes judicial review of the Social Security

Commissioner’s denial of social security benefits.”       Hines v.

Barnhart, 453 F.3d 559, 561 (4th Cir. 2006).   However, “the scope

of . . . review of [such a] decision . . . is extremely limited.”

Frady v. Harris, 646 F.2d 143, 144 (4th Cir. 1981).     Even given

those limitations, the Court should remand this case for further

administrative proceedings.

                                 3
                      A.     Standard of Review

     “[C]ourts are not to try [a Social Security] case de novo.”

Oppenheim v. Finch, 495 F.2d 396, 397 (4th Cir. 1974).          Instead, “a

reviewing   court must      uphold   the   factual   findings   of   the   ALJ

[underlying the denial of benefits] if they are supported by

substantial evidence and were reached through application of the

correct legal standard.” Hines, 453 F.3d at 561 (internal brackets

and quotation marks omitted).

     “Substantial evidence means ‘such relevant evidence as a

reasonable mind might accept as adequate to support a conclusion.’”

Hunter v. Sullivan, 993 F.2d 31, 34 (4th Cir. 1992) (quoting

Richardson v. Perales, 402 U.S. 389, 390 (1971)).          “It consists of

more than a mere scintilla of evidence but may be somewhat less

than a preponderance.”       Mastro v. Apfel, 270 F.3d 171, 176 (4th

Cir. 2001) (internal brackets and quotation marks omitted).                “If

there is evidence to justify a refusal to direct a verdict were the

case before a jury, then there is substantial evidence.”             Hunter,

993 F.2d at 34 (internal quotation marks omitted).

     “In reviewing for substantial evidence, the [C]ourt should not

undertake   to   re-weigh    conflicting     evidence,   make   credibility

determinations, or substitute its judgment for that of the [ALJ, as

adopted by the Social Security Commissioner].” Mastro, 270 F.3d at

176 (internal brackets and quotation marks omitted).                  “Where

conflicting evidence allows reasonable minds to differ as to

                                      4
whether    a    claimant       is   disabled,    the   responsibility    for     that

decision falls on the [Social Security Commissioner] (or the ALJ).”

Id. at 179 (internal quotation marks omitted).                   “The issue before

[the Court], therefore, is not whether [the claimant] is disabled,

but whether the ALJ’s finding that [the claimant] is not disabled

is supported by substantial evidence and was reached based upon a

correct application of the relevant law.” Craig v. Chater, 76 F.3d

585, 589 (4th Cir. 1996).

      When confronting that issue, the Court must take note that

“[a] claimant for disability benefits bears the burden of proving

a disability,” Hall v. Harris, 658 F.2d 260, 264 (4th Cir. 1981),

and that, in this context, “disability” means the “‘inability to

engage in       any    substantial     gainful    activity   by    reason   of    any

medically determinable physical or mental impairment which can be

expected to result in death or which has lasted or can be expected

to last for a continuous period of not less than 12 months,’” id.

(quoting       42     U.S.C.    §   423(d)(1)(A)).1        “To    regularize      the

adjudicative process, the Social Security Administration [(‘SSA’)]

has . . . promulgated . . . detailed regulations incorporating

longstanding medical-vocational evaluation policies that take into


      1
        The Act “comprises two disability benefits programs.       [DIB] . . .
provides benefits to disabled persons who have contributed to the program while
employed. The Supplemental Security Income Program . . . provides benefits to
indigent disabled persons. The statutory definitions and the regulations . . .
for determining disability governing these two programs are, in all aspects
relevant here, substantively identical.” Craig, 76 F.3d at 589 n.1 (internal
citations omitted).

                                           5
account   a   claimant’s   age,    education,   and   work   experience    in

addition to [the claimant’s] medical condition.”               Id.    “These

regulations    establish     a    ‘sequential   evaluation     process’    to

determine whether a claimant is disabled.” Id. (internal citations

omitted).

      This sequential evaluation process (“SEP”) has up to five

steps:    “The claimant (1) must not be engaged in ‘substantial

gainful activity,’ i.e., currently working; and (2) must have a

‘severe’ impairment that (3) meets or exceeds the ‘listings’ of

specified impairments, or is otherwise incapacitating to the extent

that the claimant does not possess the residual functional capacity

to (4) perform [the claimant’s] past work or (5) any other work.”

Albright v. Commissioner of Soc. Sec. Admin., 174 F.3d 473, 475 n.2

(4th Cir. 1999).2      A finding adverse to the claimant at any of

several points in the SEP forecloses an award and ends the inquiry.

For example, “[t]he first step determines whether the claimant is

engaged in ‘substantial gainful activity.’ If the claimant is

working, benefits are denied.         The second step determines if the

claimant is ‘severely’ disabled.          If not, benefits are denied.”

Bennett v. Sullivan, 917 F.2d 157, 159 (4th Cir. 1990).

      On the other hand, if a claimant carries his or her burden at

each of the first three steps, “the claimant is disabled.” Mastro,


      2
        “Through the fourth step, the burden of production and proof is on the
claimant.   If the claimant reaches step five, the burden shifts to the
[government] . . . .” Hunter, 993 F.2d at 35 (internal citations omitted).

                                      6
270 F.3d at 177. Alternatively, if a claimant clears steps one and

two, but falters at step three, i.e., “[i]f a claimant’s impairment

is not sufficiently severe to equal or exceed a listed impairment,

the ALJ must assess the claimant’s residual functional capacity

(‘RFC’).”    Id. at 179.3    Step four then requires the ALJ to assess

whether, based on that RFC, the claimant can “perform past relevant

work”; if so, the claimant does not qualify as disabled.               Id. at

179-80.     However, if the claimant establishes an inability to

return to prior work, the analysis proceeds to the fifth step,

whereupon the ALJ must decide “whether the claimant is able to

perform other work considering both [the RFC] and [the claimant’s]

vocational capabilities (age, education, and past work experience)

to adjust to a new job.”        Hall, 658 F.2d at 264-65.         If, at this

step, the government cannot carry its “evidentiary burden of

proving that     [the   claimant]    remains   able   to   work   other   jobs




      3
        “RFC is a measurement of the most a claimant can do despite [the
claimant’s] limitations.” Hines, 453 F.3d at 562 (noting that administrative
regulations require RFC to reflect claimant’s “ability to do sustained work-
related physical and mental activities in a work setting on a regular and
continuing basis . . . [which] means 8 hours a day, for 5 days a week, or an
equivalent work schedule” (internal emphasis and quotation marks omitted)). The
RFC includes both a “physical exertional or strength limitation” that assesses
the claimant’s “ability to do sedentary, light, medium, heavy, or very heavy
work,” as well as “nonexertional limitations (mental, sensory, or skin
impairments).” Hall, 658 F.2d at 265. “RFC is to be determined by the ALJ only
after [the ALJ] considers all relevant evidence of a claimant’s impairments and
any related symptoms (e.g., pain).” Hines, 453 F.3d at 562-63.

                                      7
available in the community,” the claimant qualifies as disabled.

Hines, 453 F.3d at 567.4

                         B.   Assignment of Error

      In Plaintiff’s first and only issue on review, she argues that

“[t]he ALJ’s decision violates Bird[ v. Commissioner, 699 F.3d 337,

343 (4th Cir. 2012)]” (Docket Entry 9 at 4 (bold font omitted)),

because the ALJ “fail[ed] to accord substantial weight to the

[United States Department of Veterans Affairs (‘VA’)] decision

finding [Plaintiff] disabled” (id. at 6 (referencing Tr. 28, 956)).

According to Plaintiff, “[t]he ALJ did not justify deviation from

this standard by providing ‘persuasive, specific and valid reasons

for doing so’” (id. (quoting Woods v. Berryhill, 888 F.3d 686, 692

(4th Cir. 2018))), but “instead accord[ed] [the VA decision] less

weight because [the VA and SSA] programs are ‘based on a different

set of regulations’” (id. (quoting Tr. 28, and citing, inter alia,

Northen v. Colvin, No. 1:15CV445, 2016 WL 5956636, at *5 (M.D.N.C.

Oct. 12, 2016) (unpublished) (Peake, M.J.), recommendation adopted,

slip op. (M.D.N.C. Nov. 9, 2016) (Schroeder, J.))).                 Plaintiff

maintains that “[t]he error by the ALJ is particularly harmful



      4
        A claimant thus can qualify as disabled via two paths through the SEP.
The first path requires resolution of the questions at steps one, two, and three
in the claimant’s favor, whereas, on the second path, the claimant must prevail
at steps one, two, four, and five. Some short-hand judicial characterizations
of the SEP appear to gloss over the fact that an adverse finding against a
claimant on step three does not terminate the analysis. See, e.g., Hunter, 993
F.2d at 35 (“If the ALJ finds that a claimant has not satisfied any step of the
process, review does not proceed to the next step.”).

                                       8
because the 100 percent disabled rating for [Plaintiff’s] mental

disorders    and   its   reasons    for       assigning   that    percentage   are

substantiated by the medical record and the testimony at the

hearing.”    (Id. at 8 (citing Tr. 64, 65, 395-99, 425, 426, 430,

431-32, 441, 455, 456-57, 462, 466, 492, 700, 702, 757, 759, 834,

835, 836, 939, 968, 969, 1028, 1080, 1304, 1627, 1636, 1731, 1771,

1794-95, 1935, 1937, 1950, 1964, 1981-82, 2028, 2040, 2043, 2051,

2071,    2072,   2076,   2084,     2086-87,      2091,    2162,   2167,   2189).)

Plaintiff’s contentions have merit and warrant remand.

     On March 9, 2015, the VA issued a 100 percent disability

rating effective December 1, 2014, for Plaintiff’s “[d]epressive

disorder also diagnosed as PTSD, anxiety with symptoms of phobia”

based upon multiple symptoms, including “[i]ntermittent inability

to perform maintenance of minimal personal hygiene,” “[d]ifficulty

in adapting to stressful circumstances,” “[s]uicidal ideation,”

“[n]ear continuous depression affecting the ability to function

independently, appropriately and effectively,” “[i]mpaired impulse

control,” “[d]ifficulty in establishing . . . work and social

relationships,”      “[d]isturbances           of   motivation      and    mood,”

“[i]mpaired judgment,” “[p]anic attacks (weekly),” “[m]ild memory

loss,”      “[c]hronic     sleep      impairment,”          “[a]nxiety,”       and

“[s]uspiciousness.”       (Tr. 954, 956.)           The VA indicated that it

based its 100 percent disability rating, in part, on the assessment

of Dr. Thomas B. Toy (see Tr. 956), who completed a Mental

                                          9
Disorders Disability Benefits Questionnaire on December 6, 2014

(Tr. 395-99), diagnosing Plaintiff with Major Depressive Disorder,

Generalized Anxiety Disorder, and PTSD, and assigning Plaintiff a

Global Assessment of Functioning (“GAF”) score of 30 (see Tr.

395).5    The VA noted that a GAF range of 21 to 30 “indicates

behavior is considerably influenced by delusions or hallucinations;

or serious impairment in communications or judgment; or inability

to function in all areas.”           (Tr. 956.)      Dr. Toy further found

Plaintiff “an extremely emotionally fragile woman who can, under

stress,   become    psychologically      fragmented”     and    who    “need[s   ]

intensive psychotherapy.”        (Tr. 399.)

      A short time later, on August 7, 2015, the VA issued a

disability    rating    effective     March   18,   2015,      for    Plaintiff’s

physical and mental impairments, including the following:

      C     obstructive sleep apnea - 50 percent

      C     fibromyalgia - 40 percent

      C     cervical strain - 20 percent

      C     left upper extremity radiculopathy affecting the
            lower radicular group - 20 percent

      C     lumbar strain - 10 percent

      C     residuals of sprained right ankle - 10 percent

      5
        The GAF is a numeric scale from 0 to 100 representing a clinician’s
judgment of an individual’s social, occupational and school functioning “on a
hypothetical continuum of mental health-illness.” American Psychiatric Ass’n,
Diagnostic and Statistical Manual of Mental Disorders 32 (4th ed. text rev.
2000). A new edition of the leading treatise discontinued use of the GAF. See
American Psychiatric Ass’n, Diagnostic and Statistical Manual of Mental Disorders
16 (5th ed. 2013).

                                       10
     C      temporomandibular     joint     syndrome   (“TMJ”)       -   10
            percent

     C      depressive disorder also diagnosed as PTSD, anxiety
            with symptoms of phobia - continued at 100 percent

     C      special monthly compensation           granted    based      on
            meeting housebound criteria

 (Tr. 378-79.)

     In evaluating the VA’s disability ratings, the ALJ stated as

follows:

     [Plaintiff] is receiving disability benefits through the
     VA which became effective in December 2014, for events
     connected to her military service. The [ALJ] gives this
     finding little weight because such statements are not
     medical opinions, but are instead, administrative
     findings based on a different set of regulations and
     considered in connection with [Plaintiff’s] service in
     the armed forces. In addition, the finding of disability
     under [the SSA’s] regulation is an issue reserved for the
     Commissioner.

(Tr. 28 (emphasis added) (internal citations omitted).)                  The ALJ

also accorded “little weight” to Dr. Toy’s opinions, in part,

because    “the   VA’s   disability    requirements     are   based      [on]   a

different set of regulations and are considered in connection with

[Plaintiff’s]     service   in   the   armed    forces.”      (Id.    (emphasis

added).)

     In Bird, the United States Court of Appeals for the Fourth

Circuit addressed for the first time the “weight that the SSA must

afford to a VA disability rating.”             Bird, 699 F.3d at 343.         The




                                       11
court     observed   the   similarities    between     the    evaluation     of

disability by the VA and the SSA:

     [B]oth the VA and Social Security programs serve the same
     governmental purpose of providing benefits to persons
     unable to work because of a serious disability. “Both
     programs evaluate a claimant’s ability to perform full-
     time work in the national economy on a sustained and
     continuing basis; both focus on analyzing a claimant’s
     functional limitations; and both require claimants to
     present extensive medical documentation in support of
     their claims.”

Id. (quoting McCartey v. Massanari, 298 F.3d 1072, 1076 (9th Cir.

2002)) (internal citation omitted).

     After     reviewing    the    “varying     degrees      of    evidentiary

significance” other circuits afford VA disability ratings, the

Fourth Circuit held as follows:

     The VA rating decision reached in [the plaintiff’s] case
     resulted from an evaluation of the same condition and the
     same underlying evidence that was relevant to the
     decision facing the SSA.      Like the VA, the SSA was
     required to undertake a comprehensive evaluation of [the
     plaintiff’s] medical condition. Because the purpose and
     evaluation methodology of both programs are closely
     related, a disability rating by one of the two agencies
     is highly relevant to the disability determination of the
     other agency. Thus, we hold that, in making a disability
     determination, the SSA must give substantial weight to a
     VA disability rating. However, because the SSA employs
     its own standards for evaluating a claimant’s alleged
     disability, and because the effective date of coverage
     for a claimant’s disability under the two programs likely
     will vary, an ALJ may give less weight to a VA disability
     rating when the record before the ALJ clearly
     demonstrates that such a deviation is appropriate.

Bird, 699 F.3d at 343 (emphasis added). Following Bird, the Fourth

Circuit    further   clarified    “what   an   ALJ   must    do”   to   clearly


                                     12
demonstrate    the   appropriateness       of    a   deviation   from   Bird’s

substantial weight standard:

      We now conclude, consistent with our sister circuits,
      that in order to demonstrate that it is “appropriate” to
      accord less than “substantial weight” to a[ ] disability
      decision, an ALJ must give “persuasive, specific, valid
      reasons for doing so that are supported by the record.”

Woods, 888 F.3d at 692 (quoting McCartey, 298 F.3d at 1076)

(emphasis added).

      Here, the ALJ’s consideration of Plaintiff’s VA disability

ratings runs afoul of Bird and Woods.           The ALJ’s statement that the

VA’s disability ratings “are not medical opinions, but are instead,

administrative findings based on a different set of regulations”

(Tr. 28 (emphasis added)) disregards Bird’s holding to the contrary

that, “[b]ecause the purpose and evaluation methodology of both

programs are closely related, a disability rating by one of the two

agencies is highly relevant to the disability determination of the

other agency,” Bird, 699 F.3d at 343 (emphasis added).              Moreover,

in Woods, the Fourth Circuit expressly rejected the ALJ’s rationale

for rejecting a state agency Medicaid disability determination that

the   agency   utilized   different    standards,      noting    that   such   a

“generic explanation, which could apply to every [state agency

Medicaid] decision, [wa]s neither persuasive nor specific.” Woods,

888 F.3d at 693; see also Northen, 2016 WL 5956636, at 85 (“As this

Court has previously explained, citing to different rules and

different standards as a rationale to give less than substantial

                                      13
weight to a VA disability determination is not enough, because such

a rationale would apply to every case, and thus cannot clearly

demonstrate a reason for departing from the Bird presumption.”).

       The Commissioner defends the ALJ’s reasoning for rejecting the

VA’s disability ratings, arguing that “the ALJ spent seven pages

scrupulously       reviewing   the   medical   evidence,”    and   that   such

“evidence was sufficient to discount the VA disability rating.”

(Docket Entry 11 at 4 (citing Tr. 20-27).)               In that regard, the

Commissioner points to the fact that the ALJ credited the opinion

from June 15, 2016, of Plaintiff’s treating psychiatrist, Dr.

Robert Fleury, who “opined that Plaintiff had no limitation in her

ability to understand, remember, and carry out short, simple

instructions, and only moderate limitation in her ability to handle

detailed instructions; interact with co-workers and the public; and

deal with work stresses and routine workplace changes.”                   (Id.

(citing Tr. 27, 1038-39).)           The Commissioner additionally argues

that   “the   VA    disability   rating     conflicted   significantly    with

treatment notes discussed by the ALJ,” such as descriptions of

Plaintiff as “well-appearing” (id. at 5 (citing Tr. 22-23, 431,

465, 500, 502, 504, 507, 509, 512, 519, 531, 972, 978, 998, 1004,

1006, 1044, 1048, 1053)) and as having “normal memory” (id. (citing

Tr. 22-23, 1201, 1214, 1221, 1480, 1492, 1503, 1512, 1523, 1536,

1548, 2037, 2042, 2050, 2053)).



                                       14
       However, “the administrative decision in this case lacks any

of the explanation included in [the Commissioner’s] brief, and the

Commissioner’s attempt to supply it after-the-fact fails to remedy

the ALJ’s omission.”            Northen, 2016 WL 5956636, at *5.                   As

Plaintiff contends in her Reply, the Court “cannot engage in post

hoc rationalization” to find substantial evidence to support the

ALJ’s decision to discount the VA’s disability ratings (Docket

Entry 12 at 2).        See Securities & Exch. Comm’n v. Chenery Corp.,

318    U.S.     80,   87   (1943)    (holding           that   courts   must    review

administrative decisions on the grounds upon which the record

discloses the agency relied); Radford v. Colvin, 734 F.3d 288, 294

(4th Cir. 2013) (rejecting the Commissioner’s argument in part as

“a post[-]hoc rationalization”) (citing Christopher v. SmithKline

Beecham Corp., 567 U.S. 142, 155 (2012)); Bray v. Commissioner of

Soc.    Sec.     Admin.,      554   F.3d        1219,     1225   (9th    Cir.    2009)

(“Long-standing principles of administrative law require us to

review the ALJ’s decision based on the reasoning and factual

findings offered by the ALJ — not post hoc rationalizations that

attempt to intuit what the [ALJ] may have been thinking.” (citing

Chenery, 332 U.S. at 196)).

       The Commissioner additionally contends that “[t]he VA issued

its    rating    in   March     2015”   but       “the     adjudicated    period   in

Plaintiff’s Social Security claim extended over two years later.”

(Docket Entry 11 at 5.)             Thus, the Commissioner contends that

                                           15
“[t]he VA’s rating pre-dates [Dr. Fleury’s June 15, 2016 opinion],

as   well   as    other    evidence        demonstrating       improvement     in     the

Plaintiff’s condition.”           (Id. (citing Tr. 23, 1056, 1060, 1064,

1076).)     This argument fails for two reasons.

      First,     as   Plaintiff      argues,      “an   ALJ    explaining     how     new

evidence     available      at   the       []    hearing      demonstrates     changed

circumstances from when the VA disability decision was issued could

constitute       justification       for    giving      less    weight   to    the     VA

disability rating – but the ALJ must explain this in her decision.”

(Docket Entry 12 at 3 (quoting Woods, 888 F.3d at 693 (“This list

[of ways an ALJ could explain assigning less than substantial

weight to an agency’s disability rating] is not exclusive, but the

point of this requirement – and of these examples – is that the ALJ

must adequately explain h[er] reasoning; otherwise, we cannot

engage in meaningful review.”).)                The ALJ’s decision here does not

expressly rely on improvement in Plaintiff’s condition to justify

departure from the substantial weight standard.

      Second,     the     sporadic    examples      the    Commissioner       cites    as

evidence of alleged “improvement in Plaintiff’s condition” (Docket

Entry 11 at 5 (citing Tr. 1056, 1060, 1064, 1076)) do not appear

sufficient to offset the overwhelming contrary evidence, relied on

by Plaintiff, of deterioration in her mental condition following

the VA’s disability ratings in March and August of 2015 (see Docket

Entry   9   at    10-12    (citing,    inter       alia,   Tr.    1304-10,     1627-28

                                            16
(Plaintiff’s   involuntary   commitment   in   September    2015   after

ingesting pills with an admission GAF of 22), 1794-95 (Plaintiff’s

report in April 2016 that she had “multi-chemical syndrome,” could

not tolerate strong smells, new carpets, new paint, glue, mold, or

smoke, and had moved 22 times in two years due to that syndrome),

2076-78 (Plaintiff’s emergency room treatment in October 2016 after

a suicide attempt), and 2084-99 (Plaintiff’s involuntary commitment

in October and November 2016 reflecting her continued reports that

she could not tolerate chemicals, sound, touch, and electricity,

and could not live in any homes with electricity))).       At a minimum,

the Court cannot conclude that the evidence would have required the

ALJ to discount the VA disability rating.

     Under such circumstances, Plaintiff has demonstrated that the

ALJ committed prejudicial error by failing to provide “persuasive,

specific, valid reasons for [declining to give substantial weight

to the VA’s disability ratings] that are supported by the record,”

Woods, 888 F.3d at 692.




                                 17
                                III. CONCLUSION

      Plaintiff has established grounds for relief.6

      IT IS THEREFORE RECOMMENDED that the Commissioner’s decision

finding no disability be vacated and that the matter be remanded

under     sentence   four      of   42     U.S.C.   §   405(g),   for    further

administrative proceedings that properly address Plaintiff’s VA

disability    ratings     in    accordance      with    the   Fourth    Circuit’s

decisions in Bird and Woods.             As a result, Defendant’s Motion for

Judgment on the Pleadings (Docket Entry 10) should be denied and

Plaintiff’s Motion for Judgment on the Pleadings (Docket Entry 8)

should be granted in part (i.e., to the extent it requests remand).



                                               /s/ L. Patrick Auld
                                                 L. Patrick Auld
                                          United States Magistrate Judge


April 9, 2019




      6
        Plaintiff’s Memorandum alternatively asks for “judgment in her favor with
a reversal of the ALJ’s decision for an award of benefits or with a remand of the
matter for a new hearing.” (Docket Entry 9 at 13.) In this case, the Court
should opt for remand for compliance with Bird and Woods, because Plaintiff’s
Memorandum does not develop any argument for remand for purposes only of awarding
benefits (see id. at 1-13) and her reply expressly asserts that “remand is
required so that the ALJ can comply with Bird” (Docket Entry 12 at 3).

                                          18
